Title: To Alexander Hamilton from Meletiah Jordan, 15 March 1790
From: Jordan, Meletiah
To: Hamilton, Alexander


Frenchman’s Bay [District of Maine] March 15, 1790. States: “I did myself the pleasure to write you the 24th. 25th. & 29th. December.” Transmits “two quarterly returns of the exports from this District, two Abstracts of Duties arising on Tonnage, two Abstracts of pay to Inspectors &c with my accounts current for the two last quarters.” Explains “the expense attending the seizing of the Schooner Betsey.”
